Mu. Justice Hernández,
after making the above statement of facts, delivered the opinion of the court as follows:
It is provided by section 345 of the Code of Criminal Procedure that either of the parties in a criminal action amounting to a felony, may appeal to the Supreme Court, on questions of law alone, and sections 347 and 348 of the same code, in enumerating the decisions from which an appeal may be taken, make no mention of those rendered in actions for misdemeanor, from which it is clear, either from a consideration of the literal text of aforesaid section 345, or the rule of interpretation inclusio unius est exclusio alterms, that appeals lie only in actions for felony, especially when it is remembered that in the Code of Criminal Procedure of the State of California, from which the code now in force in this Island was largely taken, appeals are expressly allowed in actions for either felony or misdemeanor, whence it must be concluded that when in aforesaid section 345 no mention is made of appeals in actions for misdemeanor, the intention of the legislature was to withhold this remedy in such cases.
Isaac Padró and Felipe Reyes having been sentenced to pay a fine of one hundred dollars each, the ■ crime of which they are convicted should be considered a misdemeanor, under section 14 of the Penal Code; wherefore the appeal allowed by the Mayagfiez Court does not lie.
As said appeal does not lie, this Supreme Court has no jurisdiction over the subject matter, and the judgment must stand as rendered.
We adjudge that we should declare and do declare that *141the appeal taken by the defendants Isaac Padró and Felipe Reyes, which was allowed, does not lie, and impose the costs upon said appellants. A certified copy of this decision is ordered to be forwarded to the District Court of Mayagüez» for the execution of the judgment rendered on May 2, 1903.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.